 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    ROBERT B. MOOHR,                                    No. 2:17-cv-1936-WBS-EFB
10                         Plaintiff,
11            v.                                          ORDER RE SETTLEMENT & DISPOSITION
12    UNION PACIFIC RAILROAD
      COMPANY, a corporation,
13
                           Defendant.
14

15

16
            The case was before the court for a further settlement conference conducted on January
17
     10, 2019. Pursuant to the representations by counsel for the parties, the court determined that the
18
     matter has settled.
19
            Accordingly, the court now orders that dispositional documents are to be filed not later
20
     than thirty (30) days from the date of this order.
21
            All hearing dates heretofore set in this matter are VACATED.
22
            FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
23
     IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
24
     CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
25
            IT IS SO ORDERED.
26
     DATED: January 14, 2019.
27

28
